DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 27 December 2021, regarding the Scavetta, et al. application.

Claims 1-14 are currently pending and have been fully considered.

Applicant’s arguments, filed 27 December 2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Applicant’s arguments, filed 27 December 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objection of claim 6 has been withdrawn. 

Applicant’s arguments, filed 27 December 2021, with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  The 35 USC 112 rejection of the present claims has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art reference to the instant claims is a published European Patent Application to Capitao, et al. (EP 3,795,990 A 1; hereinafter, "Capitao"). Capitao discloses an organic electrochemical transistor comprising a substrate (1 ), preferably a polymeric substrate, more preferably a polyimide polymeric substrate, a source electrode (2) and a drain electrode (3), preferably source electrode (2) and drain electrode (3) are gold electrodes, a channel (4) connecting source electrode (2) and drain electrode (3), preferably channel (4) is a conductive polymer, more preferably channel (4) is poly(3,4-ethylenedioxythiophene) polystyrene sultanate polymer (PEDOT:PSS), a gate electrode (5) located near the channel (4 ), preferably gate electrode (5) is a gold electrode, a catalytic layer (6) in direct contact with the gate electrode (5) and comprising noble metal nanoparticles (7), and an organic conductive matrix (8), preferably an organic conductive polymer, more preferably poly{3,4-ethylenedioxythiophene) polystyrene sultanate polymer (PEDOT:PSS) ([0014]).  Instant claim 1 differs from the teachings of Capitao as claim 1 calls for nanoparticles of Ag covered by silver halide or silver sulfide. Capitao does not teach nor suggest a silver halide or silver sulfide covering on silver nanoparticles.  Therefore, the instant claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	9 March 2022